Case 1:20-cv-00048-TSK Document 23 Filed 06/09/21 Page 1 of 9 PageID #: 163



                IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

LAZARO QUINONES-CEDENO,

                 Plaintiff,

v.                                           Civ. Action No. 1:20-CV-48
                                                    (Judge Kleeh)

W. HEALEY, Foreman Cook;
J. HANDLIN, Foreman Cook;
T. THORNE, Foreman Cook;
and R. RECKARD, Compound Officer,

                 Defendants.

     ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 18] AND
           OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 22]

      Pending before the Court is a Report and Recommendation

(“R&R”) by United States Magistrate Judge Michael J. Aloi. ECF No.

18. For the reasons discussed below, the Court adopts the R&R.

                         I.    PROCEDURAL HISTORY

      On March 18, 2020, the plaintiff, Lazaro Quinones-Cedeno

(“Plaintiff”),   filed    “Federal   Civil    Rights   Complaint   (Bivens

Action)” pursuant to Bivens v. Six Unknown Federal Agents of

Federal Bureau of Narcotics, 403 U.S. 388 (1971) (the “Complaint”).

ECF No. 1. The Complaint stems from Plaintiff’s alleged retaliatory

firing from his job as a cook in the kitchen for the dining room

at FCI Hazelton. Id. Plaintiff filed a motion for leave to proceed

in forma pauperis which was granted by Court order directing

Plaintiff how to proceed with the necessary filing fee. ECF Nos.

2, 3, 4.
    Case 1:20-cv-00048-TSK Document 23 Filed 06/09/21 Page 2 of 9 PageID #: 164
Quinones-Cedeno v. W. Healey at al.                                     1:20-CV-48

          ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 18] AND
                OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 22]

                      II.   THE REPORT AND RECOMMENDATION

         Pursuant to 28 U.S.C. § 636 and the local rules, the Court

referred the entire action to United States Magistrate Judge

Michael J. Aloi. On May 3, 2021, the magistrate judge issued the

Report       and    Recommendation       (“R&R”)    recommending       Plaintiff’s

complaint be dismissed with prejudice because Plaintiff failed to

exhaust      the    administrative    remedies     under     the    Administrative

Remedy Program (28 C.F.R. § 542.10 et seq.) 1. ECF No. 18.

         The R&R also informed the parties that they had fourteen (14)

days from the date of service of the R&R to file “specific written

objections,         identifying    the     portions    of     the     Report   and

Recommendation to which objection is made, and the basis of such

objection.” It further warned them that the “[f]ailure to file

written objections . . . shall constitute a waiver of de novo

review by the District Court and a waiver of appellate review by

the Circuit Court of Appeals.” The docket reflects that Plaintiff

accepted service of the R&R on May 7, 2021. ECF No. 19. Plaintiff

filed timely objections to the R&R on May 24, 2021. ECF No. 20.

Plaintiff          thereafter     filed       “Declaration     RE:     Employment

Discrimination Evidences” [ECF No. 21] and “Objection to Report




1 The Administrative Remedy Program is one program promulgated by the Bureau of
Prisons under the United States Department of Justice pursuant to the Prison
Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e.


                                          2
Case 1:20-cv-00048-TSK Document 23 Filed 06/09/21 Page 3 of 9 PageID #: 165
Quinones-Cedeno v. W. Healey at al.                              1:20-CV-48

      ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 18] AND
            OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 22]

and Recommendation “R&R” to Dismissing Case for Failure to Exhaust”

[ECF NO. 22]. Both documents were filed without leave of court on

June 1, 2021, and June 4, 2021, respectively. Therefore, these

untimely filings were not considered by the Magistrate Judge and

will not be discussed here.      See LR PL 11(d); LR PL 13.

                       III. STANDARD OF REVIEW

     When reviewing a magistrate judge’s R&R, the Court must review

de novo only the portions to which an objection has been timely

made. 28 U.S.C. § 636(b)(1)(C). Otherwise, “the Court may adopt,

without    explanation,      any      of   the     magistrate      judge’s

recommendations” to which there are no objections. Dellarcirprete

v. Gutierrez, 479 F. Supp. 2d 600, 603–04 (N.D.W. Va. 2007) (citing

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983)). Courts will

uphold portions of a recommendation to which no objection has been

made unless they are clearly erroneous. See Diamond v. Colonial

Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

     “When a party does make objections, but these objections are

so general or conclusory that they fail to direct the district

court to any specific error by the magistrate judge, de novo review

is unnecessary.” Green v. Rubenstein, 644 F. Supp. 2d 723, 730

(S.D. W. Va. 2009) (emphasis added) (citing Orpiano v. Johnson,

687 F.2d 44, 47 (4th Cir. 1982)). “When only a general objection

is made to a portion of a magistrate judge’s report-recommendation,


                                    3
Case 1:20-cv-00048-TSK Document 23 Filed 06/09/21 Page 4 of 9 PageID #: 166
Quinones-Cedeno v. W. Healey at al.                               1:20-CV-48

      ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 18] AND
            OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 22]

the Court subjects that portion of the report-recommendation to

only a clear error review.” Williams v. New York State Div. of

Parole,   No.   9:10-CV-1533    (GTS/DEP),   2012    WL    2873569,   at   *2

(N.D.N.Y. July 12, 2012).

     A party waives any objection to an R&R that lacks adequate

specificity. See Mario v. P & C Food Markets, Inc., 313 F.3d 758,

766 (2d Cir. 2002) (finding that a party’s objections to the

magistrate judge’s R&R were not specific enough to preserve the

claim for review). Bare statements “devoid of any reference to

specific findings or recommendations . . . and unsupported by legal

authority, [are] not sufficient.” Mario, 313 F.3d at 766. Pursuant

to the Federal Rules of Civil Procedure and this Court’s Local

Rules, “referring the court to previously filed papers or arguments

does not constitute an adequate objection.” Id.; see also Fed. R.

Civ. P. 72(b); LR PL P 12.

                             IV.   OBJECTION

     Plaintiff filed a four-page document titled “Objection to

Report and Recommendation (“R&R”) to Dismiss Case for Failure to

Exhaust.” ECF No. 20. The Court gleans one objection from this

filing;   specifically,   Plaintiff’s    objection    to    the   Magistrate

Judge’s recommendation that Plaintiff’s Complaint be dismissed for

failure   to    exhaust   the   administrative      remedies.      Plaintiff

reiterates much of his argument from his Complaint and cites little


                                    4
Case 1:20-cv-00048-TSK Document 23 Filed 06/09/21 Page 5 of 9 PageID #: 167
Quinones-Cedeno v. W. Healey at al.                               1:20-CV-48

      ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 18] AND
            OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 22]

authority supporting his objection. Id.



                            V.      DISCUSSION

     After reviewing for clear error and finding none, the Court

adopts and incorporates by reference all portions of the R&R to

which no objection – or an objection too vague – was made.

  A. Objection – Exhaustion of Administrative Remedies

     Plaintiff takes issue with the Magistrate Judge’s finding

that he failed to exhaust his administrative remedies under the

“Administrative    Remedy    Process.”    ECF    No.   20.    Specifically,

Plaintiff argues in his objection to the R&R that his failure to

exhaust the administrative remedies is due to someone, purportedly

the defendants, preventing Plaintiff from filing the form to

initiate the Administrative Remedy Process pursuant to 28 C.F.R.

§ 542.10 et seq. Id. He further acknowledges that the Prison

Litigation Reform Act (“PLRA”) requires inmates to exhaust the

Administrative Remedy Program prior to filing a complaint and that

the Court may not excuse a failure to exhaust. Id.

     The Court adopts the Magistrate Judge’s R&R on this issue.

Congress   enacted    the    PLRA    in   1995    which      required   that

administrative remedies be exhausted prior to a prisoner plaintiff

bringing an action pursuant to 42 U.S.C. § 1983 with respect to

prison conditions. 42 U.S.C. § 1997e. A Bivens action, like an


                                      5
Case 1:20-cv-00048-TSK Document 23 Filed 06/09/21 Page 6 of 9 PageID #: 168
Quinones-Cedeno v. W. Healey at al.                                      1:20-CV-48

       ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 18] AND
             OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 22]

action under § 1983, is subject to the exhaustion requirement.

Porter v. Nussle, 534 U.S. 516, 524 (2002). “[T]he PLRA exhaustion

requirement requires full and proper exhaustion.” Woodford v. Ngo,

548 U.S. 81, 92-94 (2006). Full and proper exhaustion includes

meeting all the time and procedural requirements of the prison

grievance system. Id. at 101-102.

      Pursuant to the PLRA, the Bureau of Prisons promulgated 28

C.F.R. § 542.10 et seq., which is the “Administrative Remedy

Program [] to allow an inmate to seek formal review of an issue

relating to any aspect of his/her own confinement,” and constitutes

the   four-step    administrative        process       required.   28    C.F.R.    §

542.10(a).    If   an    inmate   is    unable    to    resolve    his   complaint

informally,   he   may    file    a    formal    written    complaint     with    the

institution on the appropriate form (BP-9) within 20 calendar days

of the date of the occurrence on which the complaint is based. See

28 C.F.R. § 542.14(a). “An inmate who is not satisfied with the

Warden’s response may submit an Appeal on the appropriate form

(BP-10) to the appropriate Regional Director within 20 calendar

days of the date the Warden signed the response.” 28 C.F.R. §

542.15(a). If the inmate is still not satisfied, he may appeal the

Regional Director’s response to the Washington, D.C., Office of

General Counsel, using the appropriate form (BP-11) within 30

calendar   days    of    the   date    the   Regional      Director     signed   the


                                         6
Case 1:20-cv-00048-TSK Document 23 Filed 06/09/21 Page 7 of 9 PageID #: 169
Quinones-Cedeno v. W. Healey at al.                                          1:20-CV-48

        ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 18] AND
              OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 22]

response.      Id.    Appeal     to   the    General        Counsel     is   the   final

administrative appeal. See 28 C.F.R. § 542.15(a).

       Where exhaustion is not apparent from an inmate’s pleading,

“a    complaint      may   be   dismissed        on   [administrative]       exhaustion

grounds so long as the inmate is first given an opportunity to

address the issue.” Custis v. Davis, 851 F.3d 358 (4th Cir. 2017)

(quoting Moore v. Bennette, 517 F.3d 717, 725 (4th Cir. 2008)).

       In Plaintiff’s Complaint, he addressed the exhaustion issue

outright by marking “No” to the questions, “Is there a prisoner

grievance procedure in the institution where the events occurred?”

and “Did you file a grievance concerning the facts relating to

this complaint in the prisoner grievance procedure?” ECF No. 1,

Section III, ¶¶ B, C. He explained “why not” in paragraph D: that

the    Court   “erroneously       misconstrued”          his    declarations       in   an

“attempt to initiate four new civil actions.” Id. at ¶ D. Later in

the Complaint, Plaintiff went on to describe the administrative

remedies he exhausted pursuant to another lawsuit previously filed

in the Southern District of West Virginia, case number 1:19cv64.

ECF No. 1, Section IV, ¶ F. Plaintiff explicitly admits he filed

no grievances over his claims raised in the instant matter, while

also    erroneously        arguing    that       Hazelton      offers   no   grievance

procedure.




                                             7
    Case 1:20-cv-00048-TSK Document 23 Filed 06/09/21 Page 8 of 9 PageID #: 170
Quinones-Cedeno v. W. Healey at al.                                  1:20-CV-48

          ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 18] AND
                OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 22]

         While irrelevant here, the record shows that Plaintiff filed

two grievances over matters not at issue to the claims raised in

the Complaint. See Central Office Administrative Remedy Appeal,

ECF No. 1-1 at 2-5. Plaintiff himself attached copies of the

grievances he filed in 2018 while housed at FCI Williamsburg, both

before      he   filed   the   instant   Complaint    regarding   allegations

occurring during his time at Hazelton. See id. Plaintiff attached

no grievances that are relevant to the instant claims raised in

the Complaint.

         In reviewing the Magistrate Judge’s R&R and this objection,

the Court adopts the R&R on this ground and overrules Plaintiff’s

objection. Because Plaintiff has not exhausted his claims, they

must be dismissed.

                                VI.   CONCLUSION

         Upon careful review, the Court ADOPTS the R&R [ECF No. 18]

and OVERRULES Plaintiff’s objection [ECF No. 22]. The Plaintiff’s

Complaint is DISMISSED WITH PREJUDICE. 2 ECF No. 1.

         The Court ORDERS that this matter be STRICKEN from the Court’s

active docket and DIRECTS the Clerk to enter a separate judgment

order.




2 As the Magistrate Judge stated, such a dismissal would normally be without
prejudice, but here, because so much time has now elapsed, Plaintiff is time-
barred from finishing the exhaustion process. See 28 C.F.R. § 542.18.


                                         8
Case 1:20-cv-00048-TSK Document 23 Filed 06/09/21 Page 9 of 9 PageID #: 171
Quinones-Cedeno v. W. Healey at al.                              1:20-CV-48

      ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 18] AND
            OVERRULING PLAINTIFF’S OBJECTIONS [ECF NO. 22]

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and the pro se Plaintiff, via certified mail,

return receipt requested.

     DATED: June 9, 2021

                                        /s/ Thomas S. Kleeh
                                        THOMAS S. KLEEH
                                        UNITED STATES DISTRICT JUDGE




                                    9
